 In theMatter Of WEST VIRGINIAPULP& PAPERCOMPANYandINTER-NATIONALBROTHERHOODOFPULP,SULPHITE&PAPER MILLWORKERS,A. F. OF L.Case No. R-2420.Decided April 0, 1941Jurisdiction:paper manufacturing industry.Investigation-and Certification of Representatives:existenceof question : re-fusal to accord union recognition until certified by theBoard;electionnecessary.Unit Appropriate for Collective Bargaining:all hourlywage employees at oneof the Company's plants with the exception of employees over whom a craftunion claims jurisdiction.YMcLanahan, Merritt, IngrahamcfChristy, by Mr. Henry Clifton,Jr.,of New York City, for the Company.Mr. George C. BrooksandMr. Floyd Van Deusen,of Fort Edward,N. Y., for the Pulp Workers.Mr. Ernest B. Lambton,of Albany, N. Y., for the Paper Makers.Mr. Frederic B. Parkes, Ond,'of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIES CASEOn February 10 and 26, 1941, respectively, International Brother-hood of ' Pulp, Sulphite & Paper Mill Workers, A. F. of L., hereincalled the Pulp Workers, filed with the Regional Director for theSecond Region (New York City) a petition and an amended petitionalleging that a question affecting commerce had arisen concerningthe representation' of employees ofWest Virginia Pulp & PaperCompany, Mechanicville, New York, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On March 14, 1941, the National LaborRelations Board, herein "called the Board, acting pursuant to Sec-tion 9 (c) of the Act and Article III, Section 3, of National LaborRelationsBoard Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due- notice.31 N. L. R. B., No. 37.236 WEST VIRGINIA PULP & PAPER COMPANY237..On March 17 and 20, 1941,respectively,theRegional Directorissued a notice of hearing and an amended notice of hearing, copiesof which were duly served upon the Company and the Pulp Work-ers.Pursuant to notice,a hearing was held on March 24i 1941, atMechanicville,New York, before Richard J. Hickey, the Trial Exam-iner duly designated by the Chief Trial Examiner.The Companyand the Pulp Workers were represented,by counsel'or official repre-sentatives and participated in the hearing.Full opportunity to beheard,to examine and cross-examine witnesses,and to introduceevidence bearing on the issues was afforded all parties.At the hearing,InternationalBrotherhood of Paper Makers,\^ffiliatedwith A.F. of L.,herein called the Paper Makers, filed amotion to intervene.The Trial Examiner denied the motion butpermitted the representative of the Paper Makers to state on therecord its position in this case.During the course of the hearingthe Trial Examiner made several rulings on other motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.On April5; 1941,the Company filed a brief which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYWest Virginia Pulp and Paper Co., a 'Delaware corporation, isengaged in the manufacture, sale, and distribution of pulp, paper,and allied products.In addition to the mills herein involved atMechanicville,New York, the Company operates five other paperplants located in Tyrone, Pennsylvania;Williamsburg, Pennsyl-vania; Luke, Maryland; Charleston, South Carolina; and Covington,Virginia.At each plant, wood is converted into pulp, which in turnismanufactured into paper.During the past 6 months, of the rawmaterials received by the Company for use in its operations at theMechanicville plant, 70 percent, valued at more than $1,000,000,were shipped from places outside the State of New York.Duringthe past 6 months, more than 30 per cent, valued at more than$1,000,000, of the finished products manufactured at the Mechanic-ville plant were shipped to places outside the State of New York.The Company employs approximately 1,015 employees at the Me-chanicville plant.II.THE ORGANIZATIONS INVOLVEDInternationalBrotherhood of Pulp, Sulphite and Paper MillWorkers, affiliated with the American Federation of Labor, is a 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor organization admitting employees of the Company to mem-bership.International Brotherhood of Paper Makers, affiliated with theAmerican Federation of Labor, is a labor organization admittingemployees of the Company to membership.III.THE QUESTIONCONCERNING REPRESENTATIONOn February 5, 1941, the Pulp Workers requested the Companyto recognizeit asrepresentative for the Company's employees en-gaged in the pulp-producing department of the Company's Mechanic-Ville plant.The Company refused torecognizethe Pulp Workers Ountil it had been certified as representative for those employeesby',the Board.A statement of the Regional Director, introduced in evi-dence' at the hearing, shows that the Pulp Workersrepresents asubstantial number of employees in the unit found below to, beappropriate.'-We find that a question has arisen concerning the representationof employees of the company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find thatthe question concerning representation which hasarisen, occurring in connection with the operations of theCompanydescribed in Section I above, has a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Pulp Workers contends that the appropriate unit should in-clude all hourly wage employees in the Company's Mechanicvilleplant,2with the exception of those in the following categories inthePaperMill: "Finishers, Cutters, Cutter Tenders, Calenders,Calender Cranes, Paper Machines (1, 2, 3, 4, 5, 6), Beaters, Rewind-ers, and Roll Finishers." 3This unit would include all employees1The Regional Director's statement shows that the Pulp workers submitted 199 appli-cation cards, dated between August 1940,and February 1941, of which 139 bear the namesof persons on the Company's pay roll of February 17, 1941,and in the appropriate unit.There are approximately 535 employees in the appropilate unit.2 Specifically,as set forth in the appendix attached to the amended petition,all hourlywage employees within the following categories: Sulphite Mill, Soda Mill,Power Depart-ment, Maintenance,Bleach Plant,Electricians,Storeroom,Maintenance and Construction,Outside, Cases and Frames, Filter Plant,and Paper Mill, the latter limited to(1) Clayand Size,(2) Storehouse and Loading,(3) Extra Men,(janitors, etc )3 This classification,in an appendix accompanying the amended petition,added anothercategory termed "Finishers,"which we-have not mentioned because of Its seeming. re-dundancy.- WEST VIRGINIA PULP & PAPER COMPANY239of the plant with the exception of those over whom the Paper Makersclaims jurisdiction.,The Company contends that all hourly wage production and main-tenance employees of the entire mill should be included in a singleunit.As indicated in Section I above, the production process of theCompany's Mechanicville plant is divided into two parts. 'One isengaged in the reduction of wood and other raw materials to pulp,the other in the manufacture 'of paper from the pulp thus formed.The Pulp Workers commenced the organization of the workers atthe Mechanicville plant the latter part of July 1940.Believing thatthe Paper Makers had waived its jurisdiction over employees in thepaper mill and had agreed' that the Pulp Workers should representthe employees of the entire plant, the Pulp Workers consequentlysolicited memberships in departments now sought to be excluded fromthe appropriate unit and admitted approximately 35 such employeesto membership.Early in 1941, the Paper Makers asserted its juris-dictional claim in respect to employees in the paper mill, and thePulp Workers thereafter ceased to solicit or admit to membershipemployees under the jurisdiction of the Paper Makers.In support of its contention for a single plant-wide unit, the Com-pany introduced in evidence the contracts whereby the Companyrecognized the PulpWorkers as the sole bargaining agent for allthe employees at the Company's plants in Covington, Virginia; 4Luke, Maryland; s and Williamsburg, Pennsylvania. In each plantthere is a single plant-wide unit for purposes of collective bargain-ing.However, in respect to these plants and others in the industrysimilarly organized, the plant-wide organization by the Pulp Workersis founded primarily on the consent of the Paper Makers to theextension of the scope of the Pulp Workers' normal unit to includethose employees ordinarily within the jurisdiction of the PaperMakers.'As noted above, except for a short period, the Pulp Workers haslimited its organizational activities to those employees it now claims.These-constitute a well-defined group."Under the circumstances, we'see no reason for not finding an' appropriate unit which coincideswith the extent of the Pulp Workers' organization.SeeMatterofWest VirginiaPulp and Paper Co.andLocal 152, International Brother-hood of Pulp, Sulphite and Paper Mill Workers,3 NL R B 6756 SeeMatter of West Virginia Pulp and Paper CoandInternational Brotherhood ofPulp, Sulphite and Paper Mill Workers,LocalNo.36,Luke, Maryland,4 N L R B , 286.6 SeeMatter ofMoisanesPaper MillsCo. andInternational Brotherhoodof Paper MakersandInternational Brotherhood of Pulp, Sulphite and PaperMill Workers,1 N L R B 393.See alsoMatter of Brown PaperMillCo.Inc.andInternational Brotherhood of PaperMakers, LocalNo 59,11 N.L. R B. 446 ;Matter of Rushmore Paper Mills,Inc.andInter-national Brotherhood of Pulp, Sulphite and Paper Mill Workers,14 N. L R B. 512 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all hourly wage employees in the Company'sMechanicville plant 7 with the exception of those in the followingcategories in the Paper Mill: "Finishers, Cutters, Cutter Tenders.Calenders, Calender Cranes, Paper Machines (1, 2, 3, 4, 5, 6), Beat-ers,Rewinders, and Roll Finishers," constitute a unit appropriatefor the purposes of collective bargaining and that said unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by, and we shall accordingly direct, anelection by secret ballot.The Pulp Workers - requests that the payroll of February 5, 1941, be used as a basis for determining eligibil-ity to vote.We find, however, no reason to cause us to depart fromour usual practice.,Accordingly, we shall direct that the employeesof the Company eligible to vote in the election shall be those, inthe appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to such limitations and additions as are set forth in theDirection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees ofWest Virginia Pulp and Paper Co.,Mechanicville, New York, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All hourly wage employees in the Company's Mechanicvilleplant with the exception of those in the following categories in thePaper Mill: Finishers, Cutters, Cutter Tenders, Calenders, CalenderCranes, Paper Machines (1, 2, 3, 4, 5, 6), Beaters, Rewinders, andRoll Finishers, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy' virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,7 See footnote2,'8upra. WEST VIRGINIA PULP & PAPER COMPANY241of National Labor Relations Board Rules and Regulations=Series 2,as amended, it is hereby-DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargainingwith West Virginia Pulp and Paper Company, Mechanicville, NewYork, an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sec-tion 9, of said Rules and Regulations, among all hourly wage em-ployees of the Company, at its Mechanicville ' plant, who, wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work duringsuch pay-roll period because they were ill or on vacation or in theactivemilitary service or training of the United States, or tempo-rarily laid off, but excluding those hourly wage workers in the PaperMillwithin the following categories : Finishers, Cutters, CutterTenders, Calenders, Calender Cranes, Paper Machines (1, 2, 3, 4,5, 6), Beaters, Rewinders, and Roll Finishers,, and employees whohave since quite or been discharged for cause, to determine whetheror not they desire to be represented by International Brotherhood ofPulp, Sulphite and Paper Mill Workers, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining.[SAME TITLE]SUPPLEMENTAL DECISIONANDORDERMay 21, 1941On April 23, 1941, the National Labor Relations Board,, hereincalled the Board, issued a Decision and Direction of Election in thisproceeding.Pursuant to the Direction of Election, an election bysecret ballot was conducted on May 2, 1941, by the Regional Directorfor the Second Region (New York City). On May 5, 1941, theRegional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and, Regulations-Series 2,as amended, issued and duly served upon the parties an ElectionReport.No objections to the conduct of the ballot or to the Elec-tion Report have been filed by any of the parties. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote -------------------------------570Total'number of ballots cast_____________________________515Total number of valid ballots______________________________513Total number of votes in favor of International Brotherhoodof Pulp, Sulphite and Paper Mill Workers, A. F. L______168Total number of votes against afore-mentioned union --------343Total number of blank votes_______________________________1Total number of void ballots_____________________________1The results of the election show that no collective bargainingrepresentative has been selected by a majority of the employees ofthe Company in the unit heretofore found to be appropriate forcollective bargaining.We shall therefore dismiss the petition forinvestigation and certification of representatives of employees ofthe Company.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY ORDERED that the petition for investigation and cer-tification of representatives of employees of West Virginia Pulp &Paper Company, Mechanicville, New York, filed by InternationalBrotherhood of Pulp, Sulphite & Paper Mill Workers, affiliated withthe American Federation of Labor, be, and it hereby is, dismissed.31 N. L R. B., No. 37a.-'0